Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-19 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0070]-[0073], [0079], [0083], and [0105] refer to measurements in “inch” or “inches.” According to MPEP 608.01(IV), all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications in order to minimize the necessity in the future for converting dimensions. Therefore, all of the references to “inch” or “inches” in these paragraphs should be amended to use the metric (S.I.) units, followed by the equivalent English units.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The first projection has a different height than the second projection (claim 15) has not been shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  
Claim 2, line 2 recites “has a greater length … that the bridge portion” and it appears the word “that” should be amended to --than--.
Claim 17, lines 1-2 recite the sheet body “has a width along the lateral dimension of approximately 3/16 inch” and it appears this may be a typographical error. Based upon the specification, the width of the sheet body along the lateral dimension is 1-3/16 inches (see para. [0083]).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2 recites “free of adhesive” which is confusing because claim 1 already recites “adhesive or an adhesion member,” and it is additionally unclear if the portions “free of adhesive” would also be free of the adhesion member. Examiner suggests --free of the adhesive or the adhesion member-- to clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 4, 6, 9-12, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Macken (2005/0274386).
Regarding claim 1, Macken discloses a therapeutic device (Fig. 5) adapted for reducing pain in a user at a target site (this is a recitation of purpose or intended use in the preamble and thus, is not considered a limitation. See MPEP 2111.02(II)), the therapeutic device comprising: a generally rigid but elastically deformable sheet body (support member 31B, Fig. 5, this is stated to be similar to the device 30A in Figs. 3-4 in the first sentence of [0058], and thus it is desirable to use a generally rigid but elastically deformable material such as a springy plastic, etc., see the last sentence of [0053]) having a first surface (upper surface of 31B in Fig. 5) and a second surface (lower surface of 31B in Fig. 5), the sheet body (31B) defining a longitudinal dimension (the longer dimension in Fig. 5, from left to right) and a lateral dimension (the shorter dimension in Fig. 5, the dimension along the longer side of pads 36B, 36BB), the sheet body (31B) comprising: a bridge portion (This is a “bridge type” device, as stated in the first sentence of [0060], and specifically the portion of 31B that is directly underneath adhesive 34B and spans between pads 36B, 36BB is a “bridge portion” because it resembles the form or function of a bridge as the pads will be in contact with the skin in use, and this portion between the pads will be supported above the skin like a bridge until the adhesive 34B is attached to the skin); first and second support portions (the portions of support 31B to the left and right of the adhesive 34B, Fig. 5) extending outwardly from the bridge portion (the portion of 31B directly underneath the adhesive 34B, Fig. 5) in opposite directions along the longitudinal dimension (the left and right portions of 31B that extend on opposite sides of adhesive 34B, Fig. 5); and adhesive or an adhesion member (adhesive 34B, Fig. 5) on the first surface (upper surface of 31B, Fig. 5) along the bridge portion (the portion of 31B directly underneath the adhesive 34B, Fig. 5), the adhesive or the adhesion member (34B) being adapted for adhesion to skin of the user above the target site (it is an adhesive, and the device is designed to adhere to skin of the user to provide a pulling force, see the last three sentences of [0051]); and first and second projections (pads 36B, 36BB, Fig. 5) on the first surface (upper surface of 31B, Fig. 5) proximate to lateral edges of the sheet body (36B, 36BB are near the left and right lateral edges of body 31B, see Fig. 5), wherein the sheet body (31B) is configured to assume a neutral configuration (the configuration shown in Fig. 5) prior to affixation of the first surface (upper surface) of the bridge portion to the target site (via adhesive 34B) in which the first and second projections (36B, 36BB, Fig. 5) space the bridge portion (portion of 31B underneath adhesive 34B, Fig. 5) and the adhesive or the adhesion member (34B) apart from the target site by an air gap (this is a recitation of intended use of the device, and the structure of Fig. 5 is adapted to form an air gap by having the pads 36B, 36BB contacting the skin prior to pushing the adhesive 34B to contact the skin), a depressed position during affixation of the first surface to the target site (the sheet body 31B is configured to assume a depressed configuration upon adherence of adhesive 34B on the first surface to the skin, see Fig. 5 and note that Fig. 5 is a similar device to 30A illustrated in Figs. 3-4, but has pads 36B, 36BB to be used instead of contouring the shape of the support member 31. See para. [0058]-[0059]. Thus, the Fig. 5 embodiment would operate similarly to the Figs. 3-4 embodiment, and be configured to assume a depressed position as in lines 5-7 of [0051]), and an adhesion configuration after affixation of the first surface to the target site (the sheet body 31B is configured to assume an adhesion configuration as the device provides a pulling force on the skin as the adhesion 34B pulls the skin area to expand the neck skin, see Fig. 5 and note that Fig. 5 is a similar device to 30A illustrated in Figs. 3-4, but has pads 36B, 36BB to be used instead of contouring the shape of the support member 31. See para. [0058]-[0059]. Thus, the Fig. 5 embodiment would operate similarly to the Figs. 3-4 embodiment, and be configured to assume an adhesion position as in the last eight lines of [0051]).
It is maintained that claim 1 is anticipated because one of ordinary skill in the art reading the Fig. 5 embodiment in the context of the entire Macken reference would readily understand that the sheet body (31B, Fig. 5) is also made of the generally rigid but elastically deformable materials described for the sheet body (31A, Fig. 3) in the Figs. 3-4 embodiment (such as a springy plastic, etc., stated to be desirable in the last sentence of [0053]), and the Fig. 5 embodiment would operate similarly to the Figs. 3-4 embodiment having a neutral configuration, depressed configuration, and adhesion configuration (see Fig. 4, para. [0051], the first sentence of [0058], the first sentence of [0059], and see para. [0060]).
However, even if Macken was interpreted in a manner such that the sheet body (31B) in the Figure 5 embodiment did not necessarily have a springy material such as springy plastic that is configured to assume a neutral, depressed, and adhesion configuration, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheet body of the Figure 5 embodiment of Macken to use a springy material such as springy plastic that is configured to assume neutral, depressed, and adhesion configurations as taught by the Figs. 3-4 embodiments of Macken because the springy material is specifically stated to be “most desirable” (see the last sentence of [0053]) and thus better configured to partly spring back the adhesive to lift the skin (see the last seven lines of [0051]).
Regarding claim 4, Macken discloses wherein the first and second projections (36B, 36BB, Fig. 5) are first and second raised ridges (Merriam-Webster defines ridge as “an elevated body part or structure” and the projections 36B, 36BB, Fig. 5, are elevated above 31B).
Regarding claim 6, Macken discloses wherein a material of the first and second raised ridges (36B, 36BB, Fig. 5) is different than a material of the sheet body (sheet body 31A is a springy material such as springy plastic, see the last sentence of [0053]. The parts 36B, 36BB are made of foam rubber or foam urethane, see lines 11-12 of [0058]).
Regarding claim 9, Macken discloses wherein the first and second support portions (the portions of 31B that are supporting pads 36B, 36BB, Fig. 5) are at least partially free of adhesive (adhesive 34B does not cover the portion of 31B where the supporting pads 36B, 36BB are located, Fig. 5).
Regarding claim 10, Macken discloses wherein the therapeutic device comprises the adhesive (adhesive 34B, Fig. 5).
Regarding claim 11, Macken discloses wherein the adhesive (34B, Fig. 5) is selected from the group consisting of an adhesive coating and adhesive tape (double coated tape or an adhesive coating, see the third sentence of [0050]).
Regarding claim 12, Macken discloses wherein the therapeutic device comprises the adhesion member (adhesive 34B reads on an adhesion member).
Regarding claim 14, Macken discloses wherein the first projection (36B, Fig. 5) has a same height (the heights are substantially identical as depicted in Fig. 5) as the second projection (36BB, Fig. 5). Additionally, Macken states that the size of the pads can be modified in any way to accomplish the goal of expanding the skin beyond its normal position (See the penultimate sentence of [0059]).
Furthermore, even if Macken was interpreted in a manner such that the projections (36B, 36BB) in the Figure 5 embodiment did not necessarily have the same exact height, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the height(s) of the projections of Macken to have the same height since the figure depicts the projections to have approximately the same height and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macken (2005/0274386) in view of Gross et al. (2013/0012891).
Regarding claim 2, Macken is silent regarding each of the first and second support portions has a greater length in the lateral dimension that the bridge portion.
Gross teaches a related skin-lifting adhesive device (adhesive 42 provides a skin lifting force 46, see Figs. 2A-2C) with a bridge portion (portion of mount 40 that holds adhesive 42, Fig. 6A). The device may be formed in a variety of shapes (see Figs. 4-8B) including shapes (Fig. 6A) wherein first and second support portions (the wider wings above/below adhesive 42 in Fig. 6A) that have a greater length in the lateral dimension than the bridge portion (see Fig. 6A, the bridge portion associated with adhesive 42 has a smaller length in the lateral dimension than the first and second support portions, which are considered the portions of 40 above and below bridge portion 42). These different shapes can be selected based on the skin area to be treated (see lines 8-9 of [0138]), such as to treat crow’s feet wrinkles (see lines 9-11 of [0138]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shapes of the first and second support portions of Macken to have a greater length in the lateral dimension than the bridge portion as taught by Gross because this would provide an expected result of still being configured to provide skin-lifting on the neck (the modified device would still have a centrally located adhesive mounted on a springy sheet body configured to lift skin) but also providing the advantage of allowing the device to be used on other parts of the skin, such as to treat crow’s feet wrinkles (see lines 8-11 of [0138] of Gross).
Regarding claim 3, the modified Macken/Gross device discloses the bridge portion (portion of mount 40 directly under adhesive 42, Fig. 6A of Gross) is narrower than each of the first and second support portions (support wings above and below adhesive 42 in Fig. 6A of Gross) in the longitudinal dimension (see Fig. 6A of Gross).
Claims 5, 7, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Macken (2005/0274386).
Regarding claim 5, Macken is silent regarding a material of the first and second raised ridges (36B, 36BB, Fig. 5; which may be foam rubber or foam urethane, see the third to last sentence of [0058]) is the same as a material of the sheet body (31B, Fig. 5; formed of a springy material such as springy plastic, metal, rubber or urethane, see the last sentence of [0053]). However, it is noted that Macken additionally states that the first and second raised ridges (36B, 36BB) “can be made of any suitable material” (see the third to last sentence of [0058]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second raised ridges of Macken to be formed of the same springy material as the sheet body, since Macken states that any suitable material may be used and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Macken is silent regarding the first and second raised ridges (36B, 36BB, Fig. 5) are spaced apart from the lateral edges of the sheet body (31B). However, it is noted that Macken additionally states that the position of the pads can be modified in any way to accomplish the goal of expanding the skin beyond its normal position (see the penultimate sentence of [0059]). Furthermore, one of ordinary skill in the art would recognize that relocating the pads would provide expected results since the pads merely take the function of a contoured sheet body (see the last sentence of [0059]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position(s) of the first and second raised ridges of Macken to be spaced apart (even if just by a millimeter) the lateral edges of the sheet body, since such a relocation of parts would be expected to provide substantially the same performance and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 15, Macken is silent regarding the first projection (36B, Fig. 5) has a different height than the second projection (36BB, Fig. 5). However, it is noted that Macken additionally states that the size of the pads can be modified in any way to accomplish the goal of expanding the skin beyond its normal position (see the penultimate sentence of [0059]). Furthermore, one of ordinary skill in the art would recognize that changing the size of the pads would provide expected results since the pads merely take the function of a contoured sheet body (see the last sentence of [0059]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one of the first and second raised ridges of Macken to have a different height, since such a modification would provide an expected result of adjusting the effective contour of the sheet body which may be better suited for certain users or certain areas of the patient, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Macken discloses wherein the sheet body has a length of approximately 2.75 inches (7 cm, see the second sentence of [0054], and see the first sentence of [0059]) along the longitudinal dimension, and thus is silent regarding a length of approximately 1-7/16 inch along the longitudinal dimension.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the sheet body of Macken to be approximately 1-7/16 inches to provide a more focused pulling effect or to better suit smaller patients, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Macken discloses wherein the sheet body has a width of approximately 1.1 inches (2.8 cm, see the second sentence of [0054], and see the first sentence of [0059]) along the lateral dimension, and thus is silent regarding a width of approximately 3/16 inch (note, Macken reads on “approximately” 1-3/16 inches, if indeed claim 17 contains a typographical error).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the sheet body of Macken to be approximately 3/16 inches to provide a more focused pulling effect or to better suit smaller patients, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Macken is silent regarding each of the first and second projections (36B, 36BB, Fig. 5) has a thickness of approximately 3/16 inch and a width in a range from approximately 1/8 inch and approximately 1/4 inch. However, it is noted that Macken additionally states that the size of the pads can be modified in any way to accomplish the goal of expanding the skin beyond its normal position (see the penultimate sentence of [0059]). Furthermore, one of ordinary skill in the art would recognize that changing the size of the pads would provide expected results since the pads merely take the function of a contoured sheet body (see the last sentence of [0059]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify each of the first and second projections (36B, 36BB, Fig. 5) of Macken to have a thickness of approximately 3/16 inch and a width in a range from approximately 1/8 inch and approximately 1/4 inch, since such a modification would provide an expected result of adjusting the effective contour of the sheet body which may be better suited for certain users or certain areas of the patient, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Macken is silent regarding the first and second projections (36B, 36BB, Fig. 5) are spaced apart from the lateral edges of the sheet body by approximately 1/8 inch. However, it is noted that Macken additionally states that the position of the pads can be modified in any way to accomplish the goal of expanding the skin beyond its normal position (see the penultimate sentence of [0059]). Furthermore, one of ordinary skill in the art would recognize that relocating the pads would provide expected results since the pads merely take the function of a contoured sheet body (see the last sentence of [0059]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position(s) of the first and second projections of Macken to be spaced apart by approximately 1/8 inch from the lateral edges of the sheet body, since such a relocation of parts would be expected to provide substantially the same performance and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macken (2005/0274386) in view of Wyckoff (2003/0167018).
Regarding claim 8, Macken discloses wherein the sheet body (31B) may be curved (see lines 7-8 of [0048]) and positioned on the neck (Fig. 2, Fig. 8), but does not specifically state it has a predetermined concavity in the lateral dimension toward the first surface.
Wyckoff teaches a related neck-worn apparatus (Fig. 3) that has a sheet body (body of the support member 20, Fig. 1) with a predetermined concavity in the lateral dimension towards the neck (see Fig. 1), to conform to the exterior curvature of the neck of a user (see the first sentence of [0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheet body of Macken to have a predetermined concavity in the lateral dimension as taught by Wyckoff so that the device is better able to conform to the curvature of the neck of the user.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macken (2005/0274386) in view of Murphy (2007/0299383).
Regarding claim 13, Macken is silent regarding the adhesion member (34B) being selected from the group consisting of a suction cup and micro suction cup tape.
Murphy teaches a bandage which has micro suction cups (see Figs. 6-10) which help form a partial vacuum that imparts a particularly secure cohesive property to the article (see lines 12-19 of [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adhesive of Macken to use micro-suction cup tape as taught by Murphy because this is a simple substitution of one known adhering tape for another known adhering tape, which would provide an expected result of forming a partial vacuum that imparts a particularly secure cohesive property (see lines 12-19 of [0041] of Murphy).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giron et al. (FR 2957761) discloses a related device for exerting forces to modify appearance of skin, with a central adhesive portion and a plurality of protuberances. Ross et al. (679,993) discloses a related adhesive device with a central adhesive portion and two support portions on opposite ends that do not have adhesive. Danielian et al. (2007/0104910) discloses a related adhesive device for applying forces to skin to reduce wrinkles. Friend (2008/0228217) discloses a related adhesive device for applying forces to skin to tighten the skin. Lam (2009/0163947 and 2013/0018332) discloses a related skin adhesive sheet body with a plurality of protrusions. Son (2014/0236059) discloses a related adhesive sheet body that provides a skin lifting function to treat carpal tunnel. Golding (2,392,377) discloses a related concave sheet body with an adhesive. Goldman et al. (9,517,163) discloses a related pressure member for treating a wound or skin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785